SUPPLEMENT DATED MAY 1, 2015 to PROSPECTUS DATED APRIL 29, 2011 FOR FUTURITY ACCUMULATOR II VARIABLE UNIVERSAL LIFE INSURANCE PROSPECTUS DATED NOVEMBER 3, 2008 FOR FUTURITY SURVIVORSHIP II VARIABLE UNIVERSAL LIFE INSURANCE PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY PROTECTOR II VARIABLE UNIVERSAL LIFE INSURANCE PROSPECTUSES DATED APRIL 25, 2007 FOR FUTURITY ACCUMULATOR VARIABLE UNIVERSAL LIFE INSURANCE AND FUTURITY PROTECTOR VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY DELAWARE LIFE INSURANCE COMPANY DELAWARE LIFE VARIABLE ACCOUNT I This supplement contains information regarding changes to investment options that are available under your Policy. Effective immediately, the names of the following investment options have changed: Old Name New Name AllianceBernstein Balanced Wealth Strategy Portfolio AB Balanced Wealth Strategy Portfolio AllianceBernstein Growth and Income Portfolio AB Growth and Income Portfolio AllianceBernstein Global Thematic Growth Portfolio AB Global Thematic Growth Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Accumulator 2, Futurity Protector, Protector2, Survivorship2, Accumulator VULs5/2015
